COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00081-CV


THE ESTATE OF GLENDA
RHOADES


                                       ----------

          FROM COUNTY COURT AT LAW NO. 2 OF PARKER COUNTY
                    TRIAL COURT NO. CIV-13-0909

                                       ----------

                CONCURRING MEMORANDUM OPINION 1

                                       ----------

      I agree that the order does not appear to be final or otherwise appealable,

and Appellants filed no response to Appellee’s Motion to Dismiss to explain how

this court has jurisdiction. Therefore, I concur with this result.

                                                     /s/ Bonnie Sudderth

                                                     BONNIE SUDDERTH
                                                     JUSTICE

DELIVERED: June 11, 2015


      1
       See Tex. R. App. P. 47.4.